Filed 3/12/15 In re R.Z. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




In re R.Z., a Person Coming Under the Juvenile Court                                         C077090
Law.

SAN JOAQUIN COUNTY HUMAN SERVICES                                                  (Super. Ct. No. J06512)
AGENCY,

                   Plaintiff and Respondent,

         v.

C.R.,

                   Defendant and Appellant.




         Father (C.R.) appeals from findings and orders made by the juvenile court at the
conclusion of the contested six-month-review hearing (Welf. & Inst. Code, § 366.21,
subd. (e).),1 at which time the court terminated father’s services. Father disputes only the



1   Further undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
court’s finding that he received reasonable reunification services, arguing that his
services were inadequate because his case plan failed to include “any type of mental
evaluation by either a psychiatric or psychological professional.” We find the claim
forfeited and affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       The minor, R.Z., and his mother both tested positive for methamphetamine when
he was born in August 2013. As a result, the San Joaquin County Human Services
Agency (the Agency) investigated the family. The Agency interviewed father and
learned he had a history of marijuana, alcohol, and methamphetamine abuse; he also had
five children with three different women, financially supporting none of them. R.Z. and
his half siblings were placed in protective custody.
       The Agency investigated further and learned of father’s violent history. R.Z.’s
mother reported being beaten by father in front of her children and watching father beat
the mother of one of his other children in front of the other woman’s children. R.Z.’s
mother also recalled that when she was pregnant with R.Z., father put his hand on her
stomach and said “he knew the difference between a living, healthy baby and a dead
baby.” He told her the baby was dead inside her and would be stillborn.
       Father reported to the Agency that he began using alcohol and marijuana when he
was 11 years old. When he was 16 or 17, father was stealing cars and using
methamphetamine; by age 20 he was heavily involved in gangs. As a result of his
criminal activity, father spent many of his years as a teenager and a young adult
incarcerated.
       The Agency filed a petition to detain R.Z. and his half siblings, alleging the
children were at risk of substantial harm because of mother’s and father’s substance
abuse, as well as the parents’ failure to provide the children with adequate care. (§ 300,
subds. (b), (g), and (j).) The juvenile court subsequently found R.Z. came within the



                                             2
court’s jurisdiction, sustained the allegations in the petition, and set the matter for
disposition.
       Prior to the dispositional hearing, the Agency submitted its report and
recommendations regarding the family. The Agency reported that father had a long
history of substance abuse and a “significant history of violence.” Before father could
reunify with R.Z., the Agency recommended father be required to successfully complete
a drug treatment program, drug court, and a domestic violence offenders counseling
program. At the time the disposition report was prepared, father was enrolled in a
substance abuse treatment program, was regularly visiting R.Z., and would soon begin
parenting classes. To help father meet the goal of reunification, the Agency prepared a
case plan, directing father to “attend and demonstrate progress in a County Certified
Domestic Violence Prevention Plan,” comply with all orders of the court, consistently
and appropriately parent R.Z., obtain and maintain suitable housing, and stay free from
illegal drugs (including inpatient treatment).
       On November 19, 2013, the juvenile court presided over the dispositional hearing.
All parties submitted on the reports. The court ordered father be provided reunification
services, adopting the case plan recommended by the Agency, and set a six-month review
hearing for May, 2014.
       While the review hearing was pending, father was discharged from his residential
treatment program for failing to follow the rules. Father also tested positive for
methamphetamine and was dismissed from the drug court program. He was discharged
from the domestic violence program after missing several classes, and he was no longer
visiting R.Z. on a consistent basis. In April 2014, father was arrested for driving on a
suspended license and was convicted of battery on the mother of two of his children in
the presence of those children. Based on father’s conduct, the Agency reported he had
“not made progress toward his case plan goals. [Father] is refusing involvement in the
programs that have been offered to him as he has exhibited very little level of

                                                 3
participation in every single program within his case plan.” The Agency recommended
terminating his services at the upcoming six-month hearing.
       The parties appeared before the juvenile court for the review hearing on May 29,
2014. At the conclusion of that hearing, the juvenile court found clear and convincing
evidence that R.Z. would be at substantial risk of danger if returned to his parents’
custody, and there were no alternative means to protect R.Z. other than his continued
removal from both parents. Father contested the Agency’s recommendation that his
services be terminated; accordingly, the court set a contested review hearing. The court
held the hearing on July 22, 2014; at the hearing father testified and admitted he relapsed
in February 2014, but claimed he had been clean since he was taken into custody in May
2014. He was currently living at a recovery house, attending church, and participating in
parenting classes. He said he was drug testing regularly, was trying to get back into the
drug court program, and was visiting with R.Z.
       The juvenile court found father had failed to comply with his case plan. The court
noted father’s non-compliance with the drug court and counseling and his inconsistent
visiting history. It adopted the Agency’s proposed findings and orders, including
terminating father’s services. One of its specific written findings was that reasonable
services were provided to father, “designed to aid [father] in overcoming the problems
which led to the deprivation or loss of custody of the children.” Father appeals from the
orders entered July 22, 2014.
                                      DISCUSSION
       Father’s sole contention on appeal is that there is insufficient evidence he was
provided with reasonable services because his case plan did not include a mental health
evaluation, which may have uncovered a mental illness that made him incapable of
complying with the remainder of the case plan. He does not point us to where in the
record he requested referral to such services and was denied them, and we see no
evidence that any such request was made. Nor does he point us to any evidence that he

                                             4
has or had such an illness. Nor does he cite any authority that would mandate--or even
permit--the juvenile court, the Agency, or this court to assume such illness merely from
what he classifies as his “odd behavior”: his history of addiction and violence,
particularly toward the mothers of his children. Nothing in the record supports his claim
of error.
       Further, although couched as a challenge to the finding of reasonable services,
father’s claim properly translates as a challenge to the juvenile court’s dispositional order
outlining father’s case plan and mandating his compliance therewith. (See John F. v.
Superior Court (1996) 43 Cal.App.4th 400, 405 (John F.) [“[P]etitioners are not, in truth,
complaining regarding the adequacy of the reunification services. . . . [T]heir complaint
is with the [juvenile] court’s failure to [make an order] as part of the reunification plan”].)
Father has forfeited his right to appeal the adequacy of his case plan for multiple reasons,
which we set forth immediately post.
       First, father failed to object to the contents of the case plan at the dispositional
hearing, when the case plan was first formally adopted. (See In re Dakota H. (2005) 132
Cal.App.4th 212, 222 [parties forfeit claims of error if they fail to raise their objection in
the dependency court].)
       Second, father failed to object to the contents of the case plan at any point prior to
the six-month review hearing. “If [father] felt during the reunification period that the
services offered [him] were inadequate, [he] had the assistance of counsel to seek
guidance from the juvenile court in formulating a better plan:‘ “The law casts upon the
party the duty of looking after his legal rights and of calling the judge’s attention to any
infringement of them. If any other rule were to obtain, the party would in most cases be
careful to be silent as to his objections until it would be too late to obviate them, and the
result would be that few judgments would stand the test of an appeal.” ’ ” (In re
Christina L. (1992) 3 Cal.App.4th 404, 416.)



                                               5
       Third, the dispositional order in juvenile dependency matters is an appealable
order that is final and binding. (In re S.B. (2009) 46 Cal.4th 529, 532.) By failing to
appeal or file a petition to modify the dispositional order, father has forfeited any
complaint he may have regarding the contents of the case plan and the Agency’s
compliance therewith. (John F., supra, 43 Cal.App.4th at p. 405.)
                                      DISPOSITION
       The orders of the juvenile court are affirmed.



                                                         DUARTE                , J.



We concur:



      BLEASE                 , Acting P. J.



      BUTZ                   , J.




                                              6